Citation Nr: 0634849	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  03-30 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to a higher initial rating than 10 percent for 
residuals of a right inguinal hernia, status-post 
herniorrhaphy.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.R. Steyn, Counsel

INTRODUCTION

The veteran had active military service from April 1979 to 
April 1983. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which granted service connection 
for residuals of a right inguinal hernia, status-post 
herniorrhaphy, and assigned a 10 percent disability rating, 
effective January 8, 2002.  

The veteran's claim was remanded by the Board in July 2004.  
At that time, a claim of TDIU was referred to the RO for 
initial adjudication.  This claim is again referred to the RO 
for initial adjudication.  


FINDINGS OF FACT

1.  The veteran's right inguinal hernia has not recurred 
since his surgery in 1998.  

2.  The mass along the veteran's right spermatic cord is not 
related to the hernia surgery he underwent in 1998.  

3.  For the entire rating period, the scar from the surgery 
for the veteran's right inguinal hernia has been tender and 
painful, but has not been poorly nourished with repeated 
ulceration.

4.  The veterans' scar from his hernia surgery measures 10 x 
.5 cm. and does not cause limitation of function.






CONCLUSION OF LAW

The criteria for an initial rating higher than 10 percent for 
residuals of a right inguinal hernia, status-post 
herniorrhaphy are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic 
Code 7338 (2006); 4.118, Diagnostic Codes 7801, 7802, 7803, 
7804, 7805 (2002 & 2006).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized the VA's obligation to notify 
claimants of the information or evidence necessary to 
substantiate a claim, and it affirmed the VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).

Once service connection is granted, the claim is 
substantiated and further VCAA notice as to the evidence 
needed establish a rating or effective date is generally not 
required.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Nonetheless, the veteran received VCAA notice on the hernia 
issue.

Pursuant to 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), the 
notice must (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that the VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).

In its August 2004 VCAA letter, the RO did not explicitly 
inform the veteran about the information and evidence 
necessary to substantiate his claim of a higher initial 
rating for his right inguingal hernia.  However, the letter 
did cite to the initial rating claim at issue, told the 
veteran to submit medical evidence regarding his hernia 
claim, and also informed him to submit information from 
individuals who knew his disability had become worse.  Thus, 
the Board determines that the first element of 38 C.F.R. 
§ 3.159(b) cited to above has in effect been met.  

The August 2004 letter described the information and evidence 
that the VA would seek to provide including relevant records 
held by any federal agency.  Such records include medical 
records from the military or VA hospitals, and private 
treatment records if the veteran completed a release form.

The RO also explained what information and evidence the 
veteran was expected to supply.  Specifically, the letter 
instructed the veteran to submit any private medical records 
that would support his claim, complete a release form to 
allow the RO to obtain private medical records, and to inform 
the RO of where and when he received treatment at VA 
locations.  

Regarding the fourth element, the August 2004 letter informed 
the veteran to submit any evidence in his possession that he 
felt would substantiate his claim.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Dingess Court held that "the statutory scheme 
contemplates that once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, [38 U.S.C.A.] section 5103(a) notice has served 
its purpose, and its application is no longer required 
because the claim has already been substantiated."  So, once 
service connection is granted and a disability evaluation and 
effective date are assigned, notice under § 5103(a) is no 
longer applicable and there is no error in failing to provide 
the notice required to substantiate a claim, mandated by § 
5103(a) and the implementing regulation 38 C.F.R. § 3.159, 
because the claim was already substantiated, and granted.  As 
to an appeal to an initial disability rating or effective 
date, different notice obligations arise, as set forth in 38 
U.S.C.A. §§ 7105A (describing hearing and representative 
rights as well as the contents of a Notice of Disagreement 
and Statement of the Case) and 5103A (describing the steps VA 
must take to obtain VA and non-VA evidence and right to a VA 
examination).  

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the agency of original 
jurisdiction (AOJ) issues the initial unfavorable decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  Although the VCAA letter in this instance 
was mailed to the veteran in August 2004 (after the initial 
adjudication of the veteran's claim), the veteran was not 
prejudiced by the timing of the notices contained in the 
August 2004 letter.  Following that letter, the development 
of the claim continued, and, in August 2005, the claim was 
reviewed and the veteran was sent a supplemental statement of 
the case.  The timing deficiency was thus cured.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The veteran's VA outpatient treatment records are on file, 
and it does not appear that the veteran has had any private 
treatment for his hernia.  He was provided with recent VA 
examinations in September 2004 and July 2005, and testified 
at a Central Office hearing before the undersigned Veterans 
Law Judge in February 2004.  Accordingly, no further 
development is required to comply with the VCAA or the 
implementing regulations.  And the appellant is not 
prejudiced by the Board deciding the appeal without first 
remanding the case to the RO.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993). 


Background

The veteran underwent a VA examination in October 2002.  It 
was noted that the veteran underwent repair of a right 
inguinal hernia in 1998.  He had pain in the right inguinal 
region improved with resting, and put some pressure over the 
inguinal region.  He stated that he had no nausea and 
vomiting related to the inguinal hernia.  There was no 
evidence of a recurrent hernia.  He stated that he had a 
nodule in the right groin site of surgery which was very 
painful and tender.  The nodule had been present since the 
time of his hernia repair.  

Examination of the right inguinal region showed a scar over 
the right inguinal hernioraphy that healed well.  There was 
no pain in the manipulation of the scar and no keloid 
formation.  There was a hard nodule measuring 2.5 cm. along 
the right spermatic cord beneath the external ring which was 
sensitive and painful in manipulation.  There was no evidence 
of a recurrent inguinal hernia.  The testes were normal size 
with normal consistency.  There was no clinical evidence of a 
left inguinal hernia.  Diagnosis was status-post right 
inguinal hernia repair with a residual hard mass along the 
right spermatic cord, painful and sensitive to touch.  

The examiner noted that the hard nodule in the right inguinal 
region along the spermatic cord appeared to be necrotic fatty 
tissue or calcification.  The examiner stated that it was 
likely that this symptomatic nodule was related to the 
previous herniorraphy.  

The veteran was afforded a Central Office hearing in February 
2004, and testified as to the severity of his hernia 
condition.  

The veteran underwent a VA examination in September 2004.  
Examination showed that the veteran was not in any acute 
distress.  There was a transverse scar in the right inguinal 
region, measuring 10 x .5 cm. which was healed.  The scar had 
no keloid formation, but was tender in manipulation, not 
adherent to the underlying fascia, and was not red or 
swollen.  There was no evidence of inflammation.  There was 
no clinical evidence of recurrent right inguinal hernia.  The 
right spermatic cord was painful in manipulation.  There was 
a hard nodule in the distal end of the spermatic cord close 
to the external ring.  There was no acute evidence of acute 
inflammation.  Diagnosis was status-post right inguinal 
herniorraphy with residual mass along the right spermatic 
cord.  The mass was painful and sensitive to touch.  

VA treatment records were submitted from 2004 and 2005.  In 
March 2004, the veteran's scar on the right inguinal area was 
noted to be tender to touch.  The examiner noted that there 
was no recurrent hernia.  Diagnosis was possible 
spermatocele.  In June 2004, there was some swelling and 
tenderness along the cord.  In August 2004, the veteran was 
noted to have pain in his right groin, and the examiner noted 
that there might have been a neural component to it.  In 
April 2005, the veteran was noted to have a significant 
varicocele on his right side with possible lipomatous 
swelling of the cord at the external ring.  

The veteran underwent a VA examination in July 2005.  The 
examiner cited to an up-to-date article by Dr. R.E. which 
stated that the spermatocele was an epidermal cyst and if it 
was larger than 2 cm. was usually called a spermatocele, and 
rarely caused symptoms.  According to the same author, a 
varicocele caused by incompetence of the valve leaflets 
leading to retrograde flow of blood toward the testicle in an 
erect position.  Varicoceles were usually asymptomatic, and 
may cause dull, aching scrotal pain, and were typically 
noticeable when standing and relieved by recumbency.  

The examiner stated that there was no evidence of a recurrent 
right inguinal hernia, and that the palpable mass in the 
right spermatic cord was likely a spermatocele or lipoma 
which was not related to the veteran's hernia repair.  The 
examiner commented that the current symptoms were not likely 
to produce interference with employment, and that this mass 
could be surgically related.  



Relevant laws and regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  38 C.F.R. 
§ 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in an claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Instead, where a veteran appeals the initial rating assigned 
for a disability, evidence contemporaneous with the claim and 
with the initial rating decision granting service connection 
would be most probative of the degree of disability existing 
at the time that the initial rating was assigned and should 
be the evidence "used to decide whether an original rating 
on appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id. 

The veteran's disability has been rated under Diagnostic Code 
7338.  Under Diagnostic Code 7338, a noncompensable rating is 
warranted where the inguinal hernia is small, reducible, or 
without true hernia protrusion.  A 10 percent rating is 
warranted where the inguinal hernia is postoperative 
recurrent, readily reducible and well supported by truss or 
belt.  A 30 percent evaluation is warranted for a small 
hernia which is postoperative and recurrent, or unoperated 
irremediable, and not well supported by a truss, or not 
readily reducible.  A 60 percent evaluation is warranted for 
a large, postoperative, recurrent hernia that is not well 
supported under ordinary conditions and not readily 
reducible, when considered inoperable.  Note: Add 10 percent 
for bilateral involvement, providing the second hernia is 
compensable.  38 C.F.R. § 4.71(a), Diagnostic Code 7338 
(2006).  

The veteran's disability has also been rated under Diagnostic 
Code 7804 for tender and painful scars.  During the pendency 
of this appeal, regulatory changes amended the VA Schedule 
for Rating Disabilities, 38 C.F.R. Part 4 (2002), including 
the rating criteria for evaluating skin disabilities (which 
includes scars).  See 67 Fed. Reg. 49,596 (July 31, 2002) 
(effective August 30, 2002).  Therefore, adjudication of the 
increased rating claims must include consideration of both 
the old and the new criteria.  VAOPGCPREC 7-2003.  This rule 
of adjudication requires that the criteria most favorable to 
the veteran's claim be used. Id.  

The Court held in Esteban v. Brown, 6 Vet.App. 259 (1994), 
that a separate rating for a tender and painful scar at the 
site of injury may be assigned without violating the 
provisions of 38 C.F.R. § 4.14 (the rule against pyramiding), 
as long as the symptomatology is not duplicative of or 
overlapping with symptomatology of the service connected 
condition.  

A new law or regulation applies, if at all, only to the 
period beginning with the effective date of the new law or 
regulation.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003).

In VAOPGCPREC 7-2003, VA's General Counsel held that when a 
new statute is enacted or a new regulation is issued while a 
claim is pending, VA must first determine whether the statute 
or regulation identifies the types of claims to which it 
applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
"retroactive effects."  If applying the new provision would 
produce such "retroactive effects," VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce "retroactive effects," VA 
ordinarily must apply the new provision.  A new law or 
regulation has prohibited "retroactive effects" if it is 
less favorable to a claimant than the old law or regulation; 
while a liberalizing law or regulation does not have 
"retroactive effects."  VAOPGCPREC 7-2003; 69 Fed. Reg. 
25179 (2004).  

The General Counsel had previously summarized the proper 
analysis as follows: First, the Board must determine, on a 
case-by-case basis, whether the amended regulation is more 
favorable to the claimant than the prior regulation.  Second, 
if it is more favorable, the Board must, subsequent to the 
effective date of the liberalizing law under 38 U.S.C. 
§ 5110(g), apply the more favorable provision to the facts of 
the case, unless the claimant would be prejudiced by the 
Board's actions in addressing the revised regulation in the 
first instance.  Third, the Board must determine whether the 
appellant would have received a more favorable outcome, i.e., 
something more than a denial of benefits, under the prior law 
and regulation, including for the periods both prior to and 
after the effective date of the change in law.  VAOPGCPREC 3-
2000 (2000); 65 Fed. Reg.  33422(2000)



Analysis

Since the veteran underwent an operation to repair his right 
inguinal hernia in 1998, to be entitled to a higher initial 
rating under Diagnostic Code 7338, the evidence would have to 
show that the veteran's hernia was recurrent, and either not 
well supported by a truss or not readily reducible.  Since 
all three of the veteran's VA examinations (October 2002, 
September 2004, and July 2005) have shown that there was no 
evidence of a recurrent hernia, the veteran is not entitled 
to a higher initial rating for his service-connected 
disability.  

In fact, the veteran was granted a 10 percent rating for his 
hernia on the basis that he had a hard nodule along the right 
spermatic cord which was tender and painful on manipulation.  
This was likened to a tender and painful scar under 
Diagnostic Code 7804, and the 10 percent rating was assigned.  
However, since that time, a VA examiner opined in July 2005 
that the palpable mass along the spermatic cord was a 
spermatocele or lipoma, which was not related to the 
veteran's hernia repair.  

Although this opinion was in contradistinction to the same 
examiner's opinions in September 2004 and October 2002 (when 
he stated that the mass was related to the herniorraphy), it 
is pointed out that in rendering his opinion in July 2005, 
the examiner specifically cited to a publication regarding 
spermatoceles.  Thus, more weight is assigned to that 
opinion.  

As the evidence does show that the veteran's scar from his 
surgery was tender on manipulation, he meets the criteria for 
a 10 percent rating under the old and new versions of 
Diagnostic Code 7804.  

However, considering that the mass along the veteran's 
spermatic cord has been determined to not be related to the 
veteran's hernia repair, it must be concluded that the 
veteran is not entitled to a separate rating for his tender 
and painful hernia scar.  In other words, the 10 percent 
rating in effect already encompasses the symptomatology for 
the veteran's tender and painful hernia scar.  

The veteran is not entitled to a separate rating for his scar 
under the old version of Diagnostic Code 7803 as the evidence 
does not show that the veteran's scar was poorly nourished 
with repeated ulceration.  At the September 2004 VA 
examination, the scar had no keloid formation, was not red or 
swollen, and was described as healed.  

As the evidence has not shown limitation of function from the 
veteran's hernia scar, he is not entitled to a separate 
rating under either the old or new versions of Diagnostic 
Code 7805.  As the evidence has not shown that the veteran's 
scar is unstable, he is not entitled to a separate rating 
under the new version of Diagnostic Code 7803.  Note (1) 
describes an unstable scar as one where, for any reason, 
there is frequent loss of covering of skin over the scar.

To be entitled to a separate rating under the new version of 
Diagnostic Code 7801, the evidence would have to show that 
the veteran's scar exceeded 39 square cm., and to be entitled 
to a separate rating under the new version of Diagnostic Code 
7802, the evidence would have to show that the area in 
question was at least 929 cm.  As the evidence shows that the 
veteran's scar is fairly small (10 x .5 cm.), he is not 
entitled to a separate rating under either Diagnostic Code 
7801 or 7802.  

In conclusion, the preponderance of the evidence is against a 
finding for an increased initial rating from 10 percent for 
the veteran's facial scars under both the old and new rating 
criteria.  

The evidence is also against a separate rating for hernia 
under Diagnostic Code 7338 and for the veteran's scars 
pursuant to Esteban.  Examinations show that the hernia has 
not recurred, as would be required for a compensable 
evaluation under Diagnostic Code 7338.

There is no indication in the record that the schedular 
evaluation is inadequate to evaluate the impairment of the 
veteran's earning capacity due to the disability at issue, 
and it does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Thus, the provisions of 38 
C.F.R. § 3.321 relating to extraschedular evaluations are not 
applicable here.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied. 38 
U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  In this case, the Board finds that the preponderance 
of the evidence is against the veteran's claim.  


ORDER

Entitlement to a greater initial rating than 10 percent for 
residuals of a right inguinal hernia, status-post 
herniorrhaphy, is denied.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


